DETAILED ACTION
Claims 1-20 are considered for examination in view of the preliminary amendment filed 3/26/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/903,205 filed 9/20/2019 is acknowledged and satisfied in full for all claims barring any issues under §112(a) herein. 
Claim Objections
Claim 14 and dependents thereof are objected to because of the following informalities: 
Claim 14 recites “a non-transitory computer readable medium for an educational system, that when executed on a processor, perform the steps of:”, which should read, “a non-transitory computer readable medium for an educational system, that when executed on a processor, performs the steps of:” (emphasis added).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 







Claims 1 and 14 recite, “an educational system for performing a method comprising the following steps: … (iii) the tasks are performed by the students” (w.r.t. claim 1). This recites a Katz type claim under MPEP §2173.05(p)(II) wherein both the apparatus and the steps of using the apparatus is claimed. For 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 7, and 14 claim a method of a parent/teacher assigning educational tasks to a student, tracking their performance thereof, and providing relevant feedback which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
A computer-implemented method for an educational system wherein the following steps are performed between a parent and their child, the method comprising:
(i) tasks are created by a leader and customized in a dashboard on a leader’s electronic device, and assigned to a student electronically wherein a parent creates  a list of educational tasks on a sheet of paper and assigns the tasks to a student/their child;
(ii) the student views the tasks as displayed on a student’s electronic device as a first graphical user interface, wherein the tasks are under at least one of a first, second and third type wherein the student writes down the tasks they are assigned on a piece of paper;
(iii) the tasks are performed by the student wherein the student performs the tasks;
(iv) performed tasks of the first type are automatically marked as completed and displayed on the student’s electronic device upon actuation of a first icon on the first graphical user interface wherein the student writes a checkmark in a box next to chores they have completed that do not require evidence, performed tasks of the second type are sent electronically to a parent or guardian for review upon actuation of a second icon on the first graphical user interface, and performed tasks of the third type are sent electronically to the parent or guardian for review upon actuation of a third icon on the first graphical user interface, wherein the performed task of the second and third types are sent to the parent or guardian as they appear on the student’s electronic device wherein for some tasks the student must draw a picture or write words down and their paper is provided to the parent once they check a box affirming that they have completed the chore;
(v) the parent or guardian reviews the performed tasks of the second or third types submitted by the student on a parent or guardian’s electronic device having a second graphical user interface wherein the parent reviews the students drawings by comparing the students’ work to a rubric on their sheet of paper;
(vi) if the task of the second or third type is satisfactory, the parent or guardian actuates a fourth icon representing validation of the task on the second graphical user interface wherein the parent marks on their sheet of paper if the student successfully completed the task;
(vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface and the task is sent back electronically to the student to be redone wherein if the parent rejects the work by marking a certain box on their sheet of paper then they return the sheet of paper to the student and asks the student to redo the task; and
(viii) if the tasks of the first, second and third type are completed and validated the student receives an electronic badge and the student proceeds to a next level of tasks wherein if the student .
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a parent assigning and validating tasks for student completion, and (2) the mental process a parent takes to assign and validate student task completion. That is, other than reciting a “computer-implemented” method running on graphical user interfaces of electronic devices, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of electronic devices and associated user interfaces to perform the claimed method steps. The electronic devices and user interfaces are both recited at a high-level of generality (e.g., generic computers with displays that show tasks, receive responses, and sends data between themselves) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing task assignment and validation under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features are devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.

For example, claim 14, which has explicit, additional limitations when compared to claims 1 and 7, merely recites "a non-transitory computer-readable medium for an education system, that when executed on a processor, performs the steps of" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "electronic device" of the leader, parent, and student is deemed conventional  as per [0027] of the specification which relies upon the well-known nature of such devices for sufficient written description support and recites they are “known”. Also, see Ameranth, TLI Communications, and Affinity Labs V. Amazon. Furthermore, to the extent to which the application claims that information is sent between the client devices upon button presses is officially noted as conventional by the Examiner and as per OIP Techs., Inc., v. Amazon.com, Inc. and buySAFE, Inc. v. Google, Inc. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 15-20 simply further exemplify aspects of the abstract educational task management method and mental processes performed therein. For example, claim 15-17 merely recite that the task is to perform a physical activity, take a picture, or record audio all of which is officially noted as conventional herein. Claim 18 merely requires that the student’s badges be displayed in a gallery, the electronic display of such is officially noted as conventional herein. Claim 19 further specifies that that the parent/teacher selects tasks for the student from a list. Claim 20 describes updating data on the teacher sheet of paper when a task is completed comprising the transmission of data for display on another computing device deemed conventional as per Ameranth, TLI communications, and officially noted as conventional herein.  Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US pub. 2019/0325778 A1) in view of Lacek (US Pub. 2015/0170115 A1), and in further view of Ben-Kiki et al. (US Pub. 2014/0351332 A1).
In re Claim 1, Singh et al. discloses: an education system for performing a method (at least at [0022]-[0025], wherein the provided system enables a parent to assign chores and tasks for a child to complete. Wherein the tasks are provided to enable the children to develop a level of responsibility and work ethic and thereby educates the children in this respect. Wherein an overview of the system is shown in Figure 1, the parent student communication interaction in Figures 13-20, and as described therein)  comprising the following steps:
(i) tasks are created by a leader and customized in a dashboard on a leader’s electronic device, and assigned to a student electronically (at least at [0084]-[0086] and Figure 14A-D, wherein a parent creates and customizes chores and assigns them to their children who acts as a student. See also Figure 13 and 15 and corresponding descriptions);
(ii) the student views the tasks as displayed on a student’s electronic device as a first graphical user interface, wherein the tasks are under at least one of a first, second and third type (at least at Figure 18A-D wherein the child views the list of assigned chores on their own device, wherein each task is assigned a certain media requirement, a first type of task requiring no media proof, a second for picture proof, and another for audio proof as in [0057]. See also Figures 16-17 and corresponding descriptions);
(iii) the tasks are performed by the student (at least at Figure 17, 18C-H, etc. wherein the child completes their assigned chores);
(iv) performed tasks of the first type are automatically marked as completed and displayed on the student’s electronic device upon actuation of a first icon on the first graphical user interface (at least at Figure 16B, and Figure 18C wherein the student completes a chores which does not require parental approval and the chore is automatically marked as completed as in Figure 18D. More examples throughout), performed tasks of the second type are sent electronically to a parent or guardian for review upon actuation of a second icon on the first graphical user interface, and performed tasks of the third type are sent electronically to the parent or guardian for review upon actuation of a third icon on the first graphical user interface (at least at [0057], Figure 17 and Figure 18C-H, wherein if a task is performed which requires proof the audio or image proof is sent to the parent, who is also the leader, on the parent device, which is also the leader device for review), wherein the performed task of the second and third types are sent to the parent or guardian as they appear on the student’s electronic device (at least at Figure 18C-F, wherein the task performance 18C is sent to the parent device for review in 18F as in [105]);
(v) the parent or guardian reviews the performed tasks of the second or third types submitted by the student on a parent or guardian’s electronic device having a second graphical user interface (at least at Figure 18E-F, wherein the parent reviews the performed task on their own graphical user interface which is the same as the leader’s graphical user interface as differentiation of such is not required by the claims);
(vi) if the task of the second or third type is satisfactory, the parent or guardian actuates a fourth icon representing validation of the task on the second graphical user interface (at least at (1880) in Figure 18F and [0105], which if selected represents confirmation by the parent of task completion. See MPEP §2111.04(II) wherein the contingent limitation for a system claims requires that the prior art need only be capable of performing the claimed functions should the condition be met);
(vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface […] (at least at [0105], [0108], wherein the parent or guardian may also reject the completion of the task. See MPEP §2111.04(II) wherein the contingent limitation for a system claims requires that the prior art need only be capable of performing the claimed functions should the condition be met); and
(viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at Figure 18H wherein the child receives payment if they complete the task and it is approved by the parent device. See MPEP §2111.04(II) wherein the contingent limitation for a system claims requires that the prior art need only be capable of performing the claimed functions should the condition be met).
Singh et al. is arguably silent on the parent being enabled to reject tasks via a button which sends the task back to the student to redo the task, but Lacek teaches: [a chore prescription and assessment system, comprising] (vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface and the task is sent back electronically to the student to be redone (at least at [0108] and Figure 16, wherein parent may select a “let’s talk” button indicating that the task is to be redone by the child. See MPEP §2111.04(II) wherein the contingent limitation for a system claims requires that the prior art need only be capable of performing the claimed functions should the condition be met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable a parent to have the student redo a task if the task was not done appropriately, as taught by Lacek, for the purpose of enabling a student to try a task again until the understand or complete it appropriately for the benefit of enabling the student to correct and learn from their mistakes and to encourage completing tasks all the way through. 
Singh et al. is arguably silent on awarding badges upon task completion and enabling the user to advance to a next level of tasks, but Ben Kiki et al. teaches: [a task prescription and assessment system, comprising] (viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at [0098], wherein students are awarded badges for completing tasks and upon earning a threshold number of badges they can advance to a next level of tasks. See also [0471]-[0477], etc. See MPEP §2111.04(II) wherein the contingent limitation for a system claims requires that the prior art need only be capable of performing the claimed functions should the condition be met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to award badges upon completing task and enabling the user to advance to a next level of tasks based upon the received badges, as taught by Ben Kiki et al., 
In re Claim 2, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 1 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the first type is an instruction to the student to perform a pre-determined physical activity (at least at [0002], [0057], Figure 18B, wherein the task is taking out the recycling or another physical activity which does not require proof as input by the task setter. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 3, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 2 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the second type is an instruction to take a picture of a pre-determined object (at least at [0057] and Figure 18, wherein the task is to take a picture of a dog or the like to prove that the user walked the dog. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 4, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 3 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the third type is an instruction to the student to record audio of a pre-determined subject matter (at least at [0057] wherein the task is to record audio that indicates that the student successfully completed an activity. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 5, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 4 disclose the claimed invention as shown above. Singh et al. is arguably silent on, but Ben Kiki et al. teaches: wherein the electronic badge is stored in an electronic gallery accessible by the student on the student’s electronic device (at least at Figure 5A-B, wherein the user may view the badges they have acquired via their device). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable the user to view the badges they have obtained, as taught by Ben Kiki et al.
In re Claim 6, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 5 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the tasks are pre-determined and selected by the leader for assignment to the student (at least at [0084]-[0086] and Figure 14A-D, wherein the parent selects the task from a list of predetermined tasks).
In re Claim 7, Singh et al. discloses: a computer-implemented method for an educational system (at least at [0022]-[0025], wherein the provided system enables a parent to assign chores and tasks for a child to complete. Wherein the tasks are provided to enable the children to develop a level of responsibility and work ethic and thereby educates the children in this respect. Wherein an overview of the system is shown in Figure 1, the parent student communication interaction in Figures 13-20, and as described therein)  the method comprising the following steps:
(i) tasks are created by a leader and customized in a dashboard on a leader’s electronic device, and assigned to a student electronically (at least at [0084]-[0086] and Figure 14A-D, wherein a parent creates and customizes chores and assigns them to their children who acts as a student. See also Figure 13 and 15 and corresponding descriptions);
(ii) the student views the tasks as displayed on a student’s electronic device as a first graphical user interface, wherein the tasks are under at least one of a first, second and third type (at least at Figure 18A-D wherein the child views the list of assigned chores on their own device, wherein each task is assigned a certain media requirement, a first type of task requiring no media proof, a second for picture proof, and another for audio proof as in [0057]. See also Figures 16-17 and corresponding descriptions);
(iii) the tasks are performed by the student (at least at Figure 17, 18C-H, etc. wherein the child completes their assigned chores);
(iv) performed tasks of the first type are automatically marked as completed and displayed on the student’s electronic device upon actuation of a first icon on the first graphical user interface (at least at Figure 16B, and Figure 18C wherein the student completes a chores which does not require parental approval and the chore is automatically marked as completed as in Figure 18D. More examples throughout), performed tasks of the second type are sent electronically to a parent or guardian for review upon actuation of a second icon on the first graphical user interface, and performed tasks of the third type are sent electronically to the parent or guardian for review upon actuation of a third icon on the first graphical user interface (at least at [0057], Figure 17 and Figure 18C-H, wherein if a task is performed which requires proof the audio or image proof is sent to the parent, who is also the leader, on the parent device, which is also the leader device for review), wherein the performed task of the second and third types are sent to the parent or guardian as they appear on the student’s electronic device (at least at Figure 18C-F, wherein the task performance 18C is sent to the parent device for review in 18F as in [105]);
(v) the parent or guardian reviews the performed tasks of the second or third types submitted by the student on a parent or guardian’s electronic device having a second graphical user interface (at least at Figure 18E-F, wherein the parent reviews the performed task on their own graphical user interface which is the same as the leader’s graphical user interface as differentiation of such is not required by the claims);
(vi) if the task of the second or third type is satisfactory, the parent or guardian actuates a fourth icon representing validation of the task on the second graphical user interface (at least at (1880) in Figure 18F and [0105], which if selected represents confirmation by the parent of task completion. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met);
(vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface […] (at least at [0105], [0108], wherein the parent or guardian may also reject the completion of the task. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met); and
(viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at Figure 18H wherein the child receives payment if they complete the task and it is approved by the parent device. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met).
Singh et al. is arguably silent on the parent being enabled to reject tasks via a button which sends the task back to the student to redo the task, but Lacek teaches: [a chore prescription and assessment system, comprising] (vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface and the task is sent back electronically to the student to be redone (at least at [0108] and Figure 16, wherein parent may select a “let’s talk” button indicating that the task is to be redone by the child. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable a parent to have the student redo a task if the task was not done appropriately, as taught by Lacek, for the purpose of enabling a student to try a task again until the understand or complete it appropriately for the benefit of enabling the student to correct and learn from their mistakes and to encourage completing tasks all the way through. 
Singh et al. is arguably silent on awarding badges upon task completion and enabling the user to advance to a next level of tasks, but Ben Kiki et al. teaches: [a task prescription and assessment system, comprising] (viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at [0098], wherein students are awarded badges for completing tasks and upon earning a threshold number of badges they can advance to a next level of tasks. See also [0471]-[0477], etc. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to award badges upon completing task and enabling the user to advance to a next level of tasks based upon the received badges, as taught by Ben Kiki et al., for the purpose of awarding the student for their achievement to increase motivation and to only enable the user to take on more difficult tasks after they have completed easier tasks for the benefit of providing tasks of an appropriate difficultly level to avoid user frustration and chance of task failure.
In re Claim 8, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 7 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the first type is an instruction to the student to perform a pre-determined physical activity (at least at 
In re Claim 9, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 8 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the second type is an instruction to take a picture of a pre-determined object (at least at [0057] and Figure 18, wherein the task is to take a picture of a dog or the like to prove that the user walked the dog. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 10, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 9 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the third type is an instruction to the student to record audio of a pre-determined subject matter (at least at [0057] wherein the task is to record audio that indicates that the student successfully completed an activity. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 11, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 10 disclose the claimed invention as shown above. Singh et al. is arguably silent on, but Ben Kiki et al. teaches: wherein the electronic badge is stored in an electronic gallery accessible by the student on the student’s electronic device (at least at Figure 5A-B, wherein the user may view the badges they have acquired via their device). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable the user to view the badges they have obtained, as taught by Ben Kiki et al., for the purpose of enabling the user to keep track of the badges they have earned and further motivate the user to achieve missing badges.
In re Claim 12, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 11 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the tasks are pre-determined and selected by the leader for assignment to the student (at least at [0084]-[0086] and Figure 14A-D, wherein the parent selects the task from a list of predetermined tasks).
In re Claim 13, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 11 disclose the claimed invention as shown above. Singh et al. further discloses: transmitting data to the leader’s electronic device upon completion of tasks by the student for display on the dashboard (at least at Figure 14D, wherein the task list on the parent devices includes a list of chores to be done and a list of chores that are done based on signals received from the student device when a task is approved for completion).
In re Claim 14, Singh et al. discloses: a non-transitory computer-readable medium for an educational system, that when executed on a processor (at least at [0022]-[0025], wherein the provided system enables a parent to assign chores and tasks for a child to complete. Wherein the tasks are provided to enable the children to develop a level of responsibility and work ethic and thereby educates the children in this respect. Wherein an overview of the system is shown in Figure 1, the parent student communication interaction in Figures 13-20, and as described therein)  perform the steps of:
(i) tasks are created by a leader and customized in a dashboard on a leader’s electronic device, and assigned to a student electronically (at least at [0084]-[0086] and Figure 14A-D, wherein a parent creates and customizes chores and assigns them to their children who acts as a student. See also Figure 13 and 15 and corresponding descriptions);
(ii) the student views the tasks as displayed on a student’s electronic device as a first graphical user interface, wherein the tasks are under at least one of a first, second and third type (at least at Figure 18A-D wherein the child views the list of assigned chores on their own device, wherein each task is assigned a certain media requirement, a first type of task requiring no media proof, a second for picture proof, and another for audio proof as in [0057]. See also Figures 16-17 and corresponding descriptions);
(iii) the tasks are performed by the student (at least at Figure 17, 18C-H, etc. wherein the child completes their assigned chores);
(iv) performed tasks of the first type are automatically marked as completed and displayed on the student’s electronic device upon actuation of a first icon on the first graphical user interface (at least at Figure 16B, and Figure 18C wherein the student completes a chores which does not require parental , performed tasks of the second type are sent electronically to a parent or guardian for review upon actuation of a second icon on the first graphical user interface, and performed tasks of the third type are sent electronically to the parent or guardian for review upon actuation of a third icon on the first graphical user interface (at least at [0057], Figure 17 and Figure 18C-H, wherein if a task is performed which requires proof the audio or image proof is sent to the parent, who is also the leader, on the parent device, which is also the leader device for review), wherein the performed task of the second and third types are sent to the parent or guardian as they appear on the student’s electronic device (at least at Figure 18C-F, wherein the task performance 18C is sent to the parent device for review in 18F as in [105]);
(v) the parent or guardian reviews the performed tasks of the second or third types submitted by the student on a parent or guardian’s electronic device having a second graphical user interface (at least at Figure 18E-F, wherein the parent reviews the performed task on their own graphical user interface which is the same as the leader’s graphical user interface as differentiation of such is not required by the claims);
(vi) if the task of the second or third type is satisfactory, the parent or guardian actuates a fourth icon representing validation of the task on the second graphical user interface (at least at (1880) in Figure 18F and [0105], which if selected represents confirmation by the parent of task completion. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met);
(vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface […] (at least at [0105], [0108], wherein the parent or guardian may also reject the completion of the task. See MPEP §2111.04(II) wherein the contingent limitation fail to receive patentable weight if the conditions are not met); and
(viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at Figure 18H wherein the child receives payment if they complete the task and it is approved by the parent device. See MPEP §2111.04(II) wherein the contingent limitation fail to receive patentable weight if the conditions are not met).
Singh et al. is arguably silent on the parent being enabled to reject tasks via a button which sends the task back to the student to redo the task, but Lacek teaches: [a chore prescription and assessment system, comprising] (vii) if the task of the second or third type is not satisfactory, the parent or guardian actuates a fifth icon representing rejection of the task on the second graphical user interface and the task is sent back electronically to the student to be redone (at least at [0108] and Figure 16, wherein parent may select a “let’s talk” button indicating that the task is to be redone by the child. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable a parent to have the student redo a task if the task was not done appropriately, as taught by Lacek, for the purpose of enabling a student to try a task again until the understand or complete it appropriately for the benefit of enabling the student to correct and learn from their mistakes and to encourage completing tasks all the way through. 
Singh et al. is arguably silent on awarding badges upon task completion and enabling the user to advance to a next level of tasks, but Ben Kiki et al. teaches: [a task prescription and assessment system, comprising] (viii) if the tasks of the first, second and third type are completed and validated the student receives [payment] (at least at [0098], wherein students are awarded badges for completing tasks and upon earning a threshold number of badges they can advance to a next level of tasks. See also [0471]-[0477], etc. See MPEP §2111.04(II) wherein the contingent limitation for the method fails to receive patentable weight if the conditions are not met). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to award badges upon completing task and enabling the user to advance to a next level of tasks based upon the received badges, as taught by Ben Kiki et al., 
In re Claim 15, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 14 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the first type is an instruction to the student to perform a pre-determined physical activity (at least at [0002], [0057], Figure 18B, wherein the task is taking out the recycling or another physical activity which does not require proof as input by the task setter. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 16, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 15 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the second type is an instruction to take a picture of a pre-determined object (at least at [0057] and Figure 18, wherein the task is to take a picture of a dog or the like to prove that the user walked the dog. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 17, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 16 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the task of the third type is an instruction to the student to record audio of a pre-determined subject matter (at least at [0057] wherein the task is to record audio that indicates that the student successfully completed an activity. See also MPEP §2111.05 wherein the content of the instruction provided to the user fails to receive patentable weight as it does not alter the functioning of the computer system).
In re Claim 18, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 17 disclose the claimed invention as shown above. Singh et al. is arguably silent on, but Ben Kiki et al. teaches: wherein the electronic badge is stored in an electronic gallery accessible by the student on the student’s electronic device (at least at Figure 5A-B, wherein the user may view the badges they have acquired via their device). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Singh et al. to enable the user to view the badges they have obtained, as taught by Ben Kiki et al.
In re Claim 19, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 18 disclose the claimed invention as shown above. Singh et al. further discloses: wherein the tasks are pre-determined and selected by the leader for assignment to the student (at least at [0084]-[0086] and Figure 14A-D, wherein the parent selects the task from a list of predetermined tasks).
In re Claim 20, the previous combination of Singh et al., Lacek, and Ben Kiki et al. as applied to claim 19 disclose the claimed invention as shown above. Singh et al. further discloses: transmitting data to the leader’s electronic device upon completion of tasks by the student for display on the dashboard (at least at Figure 14D, wherein the task list on the parent devices includes a list of chores to be done and a list of chores that are done based on signals received from the student device when a task is approved for completion).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf